DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6, 9, 11-13, and 15 are allowable over the prior art of record. The restriction requirement between Groups I and II and among Species I-VI , as set forth in the Office action mailed on 1/7/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/7/2022 is withdrawn.  Claims 5, 7-8, 10, 14, and 16-20, directed to a non-elected Group and/or non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Vellianitis (US 20200105527 and Vellianitis hereinafter), discloses a semiconductor device (Fig. 37), comprising: an insulating dielectric layer (Fig. 37; [0097]; upper oxide); a gate structure (upper gates), located in the insulating dielectric layer (upper oxide) and extending in a first direction (Fig. 37; [0097]); source and drain terminals (to the left and right of gate), located in the insulating dielectric layer (upper oxide) and located respectively at both opposite ends of the gate structure (Fig. 37; [0097]); and a channel region (below gate), located in the insulating dielectric layer (upper oxide) and wherein the channel region extends between the source and drain terminals (Fig. 37; [0097]). Vellianitis fails to expressly disclose where the channel region is sandwiched between the gate structure and the source and drain terminals and surrounding sidewalls of the gate structure.
As to claim 11: the closest prior art, Vellianitis, discloses a semiconductor device (Fig. 37), comprising: a gate structure (upper gates), embedded in an insulating dielectric layer (upper oxide) and extending in a first direction, wherein the gate structure includes a gate electrode (Fig. 37; [0097]); source and drain terminals (to the left and right of gate), embedded in the insulating dielectric layer and located respectively at opposite ends of the gate structure (Fig. 37; [0097]); and a channel region (below gate), embedded in the insulating dielectric layer (upper oxide) and the channel region extends between the source and drain rounding the gate electrode.
As to claim 16: the closest prior art, Vellianitis, which shows a device, fails to expressly disclose a method of manufacturing a semiconductor device, comprising: forming at least two contact openings in an insulating dielectric layer; forming contact terminals filling up the at least two contact openings; forming a trench in the insulating dielectric layer between the at least two contact openings exposing the contact terminals; forming a channel layer over the trench covering sidewalls and a bottom surface of the trench and covering the exposed contact terminals; and forming a gate structure on the channel layer within the trench filling up the trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813